Bell, J.
(After stating the foregoing facts.) There are per-, haps several reasons why the judgment sustaining the appeal and setting aside the award should be affirmed. Whether there be several'or not, we are satisfied there is one; and that is enough. The policy was originally for the benefit only of Lovelace-Toung Lumber Company and its employees. By the express provisions thereof Chandler had no authority to bind his principal by the subsequent agreement with Lovelace and Wells, to the effect that the policy would be enlarged to include Wells and his employees if Lovelace should collect from Wells the necessary premiums upon the wages of Wells’ employees. This could have been done, if at all, only in the manner pointed out in the clause of the policy quoted above. All parties who might be concerned had notice of the limitations upon Chandler’s authority as thus contained in the policy; and a principal may qualify the authority even of a general agent, and will not be bound by the acts of such agent beyond the scope of his authority where the persons dealing with him have notice of the limitations thereon. Hutson v. Prudential Ins. Co., 122 Ga. 847 (2) (50 S. E. 1000); Vardeman v. Penn Mutual Life Ins. Co., 125 Ga. 117 (3) (54 S. E. 66, 5 Ann. Cas 221); Bank of Commerce v. New York Life Ins. Co., 125 Ga. 552 (3) (54 S. E. 643); Rome Industrial Ins. Co. v. Eidson, 138 Ga. 592 (1, 2) (75 S. E. 657); Reese v. Fidelity Mutual Life Association, 111 Ga. 482, 490 (36 S. E. 637). The limitation upon the agent’s authority is, if possible, the more certainly binding in the instant case, because the transaction which the claimant relied on was subsequent to the execution of the policy. Johnson v. Ætna Ins. Co., *565123 Ga. 404 (2) (51 S. E. 339, 107 Am. St. Rep. 92). There is no evidence that any of the premiums paid by Wells were ever received by the insurance carrier, nor other evidence to show a ratification of Chandler’s unauthorized agreement. The conclusion, therefore, is inevitable that the policy was never effectually amended so as to provide insurance and protection to Wells and his employees. It follows from what has been said that the judge of the superior court did not err in sustaining the appeal.

Judgment affirmed.


Jenhins, P. J., and Stephens, J., concur.